DETAILED ACTION
Applicant's response, filed 22 December 2021, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1, 2, 10, 22, 32, 38 and 39 are currently pending. 
Claims 38 and 39 are newly added.
Withdrawn Species 
The Species election required in the Office Action dated 22 September 2016 stands.  The Species as indicated therein were directed to the Wnt cellular signaling pathway; the ER cellular signaling pathway; the Hedgehog cellular signaling pathway; and the AR cellular signaling pathway.   Applicant elected Group C to the Hedgehog cellular signaling pathway and genes FST, RAB34, and FYN (claim 1) and H19, MYLK, and TOM1 (claim 10), with traverse, in the reply filed 23 January 2017.  

Claim Rejections - 35 USC § 101
	With respect to the claims as currently amended, including recitation of “selecting, based on the determined abnormal operation of the cellular signaling pathway(s), a specific treatment Hedgehog pathway, wherein the selected specific treatment is an inhibitor of the Hedgehog cellular signaling pathway;  administering the selected Hedgehog cellular signaling pathway inhibitor treatment to the subject suffering from cancer”, overcomes the outstanding rejection of claims 1, 2, 10, 22, and 32, as the amendment includes a “specific treatment” step and is in line with the direction provided in the memorandum published 7 June 2018 entitled “Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals”.
	With respect to newly recited claims 38 and 39, said claims are not rejected under 101, for the same reasons above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.  Claims 1, 2, 10, 22, 32, 38 and 39 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-18 of copending Application No. 14/652,805 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims include limitations to inferring activity of cellular signaling pathways and determining levels of transcription factor elements by evaluation using a probabilistic, preferably Bayesian, network model.  The claims of the ‘805 reference application are drawn to a mathematical models .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments
	1.  Applicant states that they are in disagreement with rejection herein.  However, this is not persuasive and the rejection is maintained as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
1.  Claims 1, 2, 10, 22, 32, 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Friedman (Science (2004) Vol. 303, pages 799-805) in view of Lee et al. (PNAS (2010) Vol. 107:9736-9741) and Katoh et al. (Current Molecular Medicine (2009) Vol. 9, Issue 7: 873-886) and in further view of Chen et al. (Drug Discovery Today (2012) Vol. 17:194-202).  The instant rejection is maintained from the previous Office Action.  Any newly recited portions are necessitated by claim amendment herein.  
With regard to Friedman as it pertains to claim 1:
Claim 1 is directed to a method for determining cellular signaling pathway activity in a subject suffering from cancer comprising:
measuring expression levels of at least three mRNA direct target genes of cellular signaling pathway(s) in a sample isolated from the subject [Friedman teach gene expression data (p. 799, abstract; p. 799, col. 3-disclosing the example of relating transcription factor binding sites in the promoter regions of genes to their expression profiles; or measuring expression levels of genes in an array-page 801, col. 1 of Friedman); Friedman discloses said methods appropriate in a wide variety of gene expression applications-page 803, col. 1-3; page 805, col. 2]
determining the activity of the cellular signaling pathway(s) based on the measured expression levels of the at least mRNA direct three target genes, comprising:
calculating activity of the cellular signaling pathway in the sample by evaluating at least a portion of a probabilistic model of the cellular signaling pathway, the probabilistic model representing the cellular signaling pathways for a set of inputs including at least the expression levels of at least three mRNA direct target genes of the cellular signaling pathways; comprising: [Friedman teaches evaluation of a probabilistic model that represents a cellular signaling pathway in which expression levels of genes are assessed.  Friedman teaches transforming high-throughput gene expression and protein expression levels into a biological systems model for prediction of the system behavior under different conditions (p. 799, cols. 2-3).  Friedman further teaches, as an example, relating transcription factor binding sites in gene promoter regions to their expression profiles and grouping genes with similar binding sites to assess co-expression (pp. 799-800); Friedman teaches probabilistic models that include Bayesian networks (p. 800, col. 2); Friedman teaches inferring activity in cellular networks (p. 799, abstract; p. 799, col. 3-relating transcription factor binding sites in the promoter regions of genes to their expression profiles]
	determining a level in the sample of at least one TF element, the at least one TF element controlling transcription of the at least three mRNA direct target genes of the cellular signaling pathways, and the determining being based at least in part on conditional probabilities relating the at least one TF element and the expression levels of the at least three target genes of the cellular signaling pathways; [Friedman teaches probabilistic graphical models for model-based analysis of cellular networks to assess probability distributions and the advantages of using said models (p. 800, cols. 1-3); Friedman teaches gene expression level modeling and the basis of Bayesian networks that include conditional probability assignments (p. 800, cols. 2-3)].
determining the activity of the cellular signaling pathways based on the determined level in the sample of the at least one TF element; and [Friedman teaches the identification of transcription factor regulation mechanisms, such as identification of binding sites in promoter regions that can explain gene coexpression (p. 801, col. 3) and further teaches the parameters of a conditional probability that characterizes the specific motif recognized by the TF which allows for characterization of said TF and how it influences gene expression (802, col. 3)]; and 
determining that the Hedgehog cellular signaling pathway[[(s)]] is operating abnormally in the subject based on the determined activity of the cellular signaling pathway(s), wherein the abnormal operation of the Hedgehog cellular signally pathway is active or overactive; [taught by Katoh et al. as described below] and
	selecting, based on the determined abnormal operation of the cellular signaling pathway(s), a specific treatment configured to remedy the determined abnormal operation of the Hedgehog pathway wherein the selected specific treatment is an inhibitor of the hedgehog cellular signaling pathway; [taught by Katoh et al. as described further below]
	administering the selected Hedgehog cellular signaling pathway inhibitor treatment to the subject suffering from cancer; [taught by Katoh et al., see below]
wherein the cellular signaling pathways comprise a Wnt pathway, and ER pathway, an AR pathway and/or a Hedgehog pathway, [taught by Lee et al., below]
wherein measuring the expression levels of the at least three mRNA direct target genes of the cellular signaling pathway comprises:
	measuring the expression levels of the at least three mRNA direct target genes of the Wnt pathway…and/or (non-elected species)

	measuring the expression levels of at the at least three mRNA direct target genes of the Hedgehog pathway selected from target genes of the Hedgehog pathway consisting of: [taught by Lee et al., below; this also pertains to claim 10, as well] GLI1…FST…RAB34…CTSL and/or (“Hedgehog” is the elected species)
	measuring the expression levels of the at least three mRNA direct target genes of the AR pathway...(non-elected species).
	Friedman does not specifically teach the Hedgehog pathway, including at least three target genes, nor does Friedman specifically teach therapeutics for cancer treatment.  However, the Hedgehog (HH) pathway is a well-known regulatory signaling pathway in development, as taught, for example, by Lee et al. who discloses certain of the HH pathway genes, such as the target genes including GLI1; PTCH1, PTCH2; MYCN (p. 9736); Rab34 (p. 9739, col. 1); and TOM1 (p. 9738, col. 1 reference to Table S5B, which includes TOM1 at row 590-with regard to claim 10), for example.  Furthermore, speaking to the use of well-known Hedgehog signaling pathway genes in the instant invention, the instant Specification indicates that the genes used were curated from the literature and that a Bayesian network model of the Hedgehog pathway was trained using samples, for example, available in the dataset indicated as GSE7553 (p. 41, lines 1-22; reference made to the Gene Expression Omnibus database). Thus, said genes are known Hedgehog participants, as are also shown by art to Lee et al. who describes genome-wide expression profiling to understand the effects of Hedgehog signaling in tumorigenesis and cerebellum development.  Lee et al. teach target gene identification and differences between normal and diseased states (p. 9736, col. 2).  As also noted, the Gene Expression Omnibus Katoh et al., including CCND2, FOXL1, CFLAR, and FOXM1 (abstract). Katoh et al. further disclose that Hedgehog pathways are aberrantly activated in human tumors, i.e. cancer (Katoh et al.-page 873, col. 2).  In addition, Katoh et al. further disclose that the aberrantly activated Hedgehog signaling pathways are activated in numerous types of cancer including gastric, lung, basal cell carcinoma, breast and others.  Katoh et al. specifically disclose that Hedgehog signals are finely tuned and include positive and negative feedback loops through up-and-down regulation, which affect tumorigenesis [abstract; Figure 1; Table 1; page 877, cols 1-2; specific disclosure of “abnormal operations” that is now defined as “active or overactive” in the claim].  Katoh et al. specifically direct that Hedgehog signaling inhibitors should be used for cancer therapies [abstract].  Further to the cancer “therapies”, Katoh et al,. disclose that small molecule inhibitors have been developed to target Hedgehog signaling cascades [page 881, col. 2].  Katoh et al. specifically disclose treating patients with Hedgehog inhibitors to potentiate antitumor effects [page 882, col. 2].  Katoh et al. also provide for Hedgehog-targeted therapies at Table 3.
As such, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have included the target genes of the Hedgehog pathway as disclosed by Lee et al., Katoh et al. and further available in the Gene Expression Omnibus Database as referenced and admitted by Applicant at page 41 of the instant Specification, as Hedgehog is a well-known signaling pathway for cellular differentiation and has roles in a myriad of known signaling pathways that lead to diseases, such as also described in Lee et al. and Katoh (e.g., cancer).   One would have been motivated to include said pathways in the probabilistic modeling framework of Friedman because Friedman generally teaches inference of cellular signaling Lee et al. and Katoh and available in the GEO Database, for modeling by the techniques as disclosed by Friedman.   One would have been further motivated to uncover said activity because Hedgehog (HH) is known to play a role in disease, and is indicated in abnormal activity of cellular pathways that lead to cancer, as shown by Lee et al. and Katoh.  Further, Friedman teaches that probabilistic modeling provides a concise language for providing probability distributions over various observations and further provides flexibility in modeling environments (p. 800).  Friedman further teach models whereby regulation of pathways is assessed and wherein said regulation is learned from expression profiles and detected changes in expression levels of regulators and their targets (p. 803, col. 3-p. 804)].  Friedman further teaches Bayesian networks that use perturbations to infer the direction of regulation of genes and the assessment of a system over time (p. 805, col. 1).     
In addition, the prior art to Lee et al. teach the role of signaling pathways (Hedgehog) and the impact of said pathways on tumorigenesis.  Specifically, Lee et al. teach Hedgehog involvement in medulloblastomas (abstract). Katoh et al. further include the role of Hedgehog in aberrant pathway regulation indicated in cancers such as breast, pancreatic, gastric and other [abstract; see above].  Finally, the prior art to Chen et al. discloses that targeting cellular signaling pathways to treat cancer is important, wherein deregulation at various checkpoints has a role in treatment (abstract; entire article).   Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have made recommendations for prescribing drugs that would interfere with pathways involved in cancer, such as shown by Chen Katoh et al.   
	With regard to claim 2, Friedman teaches nodes of a probabilistic model wherein conditional probabilities relate nodes in a model using a Bayesian network approach [Friedman, p. 801, Figure 1).
With respect to claim 22, the claims are directed to a series of activities including, at least prescribing a drug.  Specifically, Lee et al. teach Hedgehog involvement in medulloblastomas (abstract).  Further the prior art of Katoh et al. include treatment with Hedgehog inhibitors [abstract]. Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have made recommendations for prescribing drugs and to treat with said drugs that would interfere with said pathway to correct for abnormalities, given the known involvement of said pathway in diseases, such as, cancer (medulloblastoma in the Lee et al. reference; gastric, lung, pancreatic and others in the Katoh et al. reference).
With respect to claims 32, the prior art to Friedman et al. disclose regulatory operation of biological pathways and that regulation of pathways can be learned from gene expression levels (page 803, col. 3).   The prior art to Lee et al. teach the role of signaling pathways (Hedgehog) and the impact of said pathways on tumorigenesis.  Specifically, Lee et al. teach Hedgehog involvement in medulloblastomas (abstract).  The prior art to Katoh et al. further evidences that Hedgehog target genes are aberrantly activated in gliomas, medulloblastomas, basal cell carcinomas, lung cancers and numerous other cancers and that they are both positively and negatively regulated (abstract).  Thus it would have been prima facie obvious to one of ordinary Chen et al. discloses that targeting cellular signaling pathways to treat cancer is important, wherein deregulation at various checkpoints has a role in treatment (abstract; entire article).  
With respect to the newly recited claims 38 and 39, said claims include variations of the recited method above with respect to claim 1 and include the same limitations as claim 1.  As such, the prior art as cited above to Friedman (Science (2004) Vol. 303, pages 799-805) in view of Lee et al. (PNAS (2010) Vol. 107:9736-9741) and Katoh et al. (Current Molecular Medicine (2009) Vol. 9, Issue 7: 873-886) and in further view of Chen et al. (Drug Discovery Today (2012) Vol. 17:194-202), make obvious claims 38 and 39 herein.
 As such, the claims are obvious over the cited prior art.

Response to Argument
	1.  Applicant states that “the only motivation for combining the references is improper hindsight…[and that] the Patent Office must construct an extensive web of disparate prior art references to arrive at the present claimed invention”.  Applicant further opines that “there is no cohesive thread or innovation between disparate Friedman, Lee, Katoh and Chen references”.
This is not persuasive.  Firstly, the rejection herein is further clarified and updated based on the amendments made to the instant claims.  The prior art to Katoh et al. clearly disclose use of Hedgehog inhibitors for treatment of cancer.  Secondly, in response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  In fact, the PTAB found that the claims (pending at the time before the board), using the same number of references, were obvious over the art.  While the PTAB found that the Lee reference did not make obvious claim 21, it is again set forth that the instant rejection is updated based on the specific claim amendments presented in the response to the Non-final Office action dated 22 December 2021.  As such, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112, 1st paragraph 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 10, 22, 32, 38 and 39 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. The instant claims have been amended to recite, “wherein the abnormal operation of the Hedgehog cellular signaling pathway is active or overactive” (claims 1, 38); “selecting a Hedgehog pathway inhibitor to treat the subject suffering from cancer based on determined abnormal operation of the Hedgehog pathway” (claim 39).  The Specification fails to provide support and Applicant has not pointed to support for an “abnormal operation” of a Hedgehog pathway being one that is “active” or “overactive”.  The Specification provide support for the probability that a pathway will be “active” [0188].  In the 
The claims, as amended, recite, “wherein the specific treatment is an inhibitor of the Hedgehog cellular signaling pathway” (claims 1, 38, 39) and “administering the selected Hedgehog cellular signaling pathway inhibitor treatment” (claims 1, 38, 39).  However, the Specification fails to provide support and Applicant has not pointed to support for the specific treatment being an inhibitor of Hedgehog or administering a Hedgehog inhibitor.  The Specification provide disclosure of treatment regimens as pertain to the ER pathway that include administration of Tamoxifen, a partial agonist of the ER receptor [0224].  The Specification further provides for treatment with aromatase inhibitors in the case where ER pathway inhibition is desired in certain cell lines [0226].  
As such, the claim amendments submitted in the response filed 22 December 2021 include NEW MATTER.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 10, 22, 32, 38 and 39 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 1 recites, “determining that the Hedgehog cellular signaling pathway is operating normally…”  There is insufficient antecedent basis in the claim for “the Hedgehog cellular signaling pathway” as no previous recitation of “Hedgehog” appears in the claim.  It is suggested that the claim be amended to recite, “that the cellular signaling pathway that is Hedgehog” or similar.  Clarification is requested.
Claim 1, as amended, recites, “selecting, based on the determined abnormal operation of the cellular signaling pathway…”  It is unclear if this is intended to be the “Hedgehog cellular signaling pathway” as amended in the previous step or some other pathway.  It is recommended that the claim be amended to recite, “selecting, based on the determined abnormal operation of the Hedgehog cellular signaling pathway” or similar.  Clarification is requested.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete 








/Lori A. Clow/Primary Examiner, Art Unit 1631